Title: From George Washington to Colonel Goose Van Schaick, 16 May 1780
From: Washington, George
To: Van Schaick, Goose



Sir
Head Quarters Morris Town 16th May 1780

I this day recd yours of the 1st inclosing an account of the Fire at Fort Schuyler which I am glad to find was extinguished without doing any very material damage.
Inclosed you will find permissions for Lieut. Sherwood and Ensign Clock of your Regt to quit the service—You will be pleased to indorse Copies of the same upon their Commissions if they have any. I am Sir Your most obt Servt.
